--------------------------------------------------------------------------------

Exhibit  10(e)(3)

 

MASTER SETOFF AND NETTING

AGREEMENT

 

This Master Setoff and Netting Agreement (the “Agreement”) is made and entered
into effective as of September 30, 2004, by and among PJM Interconnection,
L.L.C. (“PJM”) and Appalachian Power Company, Columbus Southern Power Company,
Indiana Michigan Power Company, Kentucky Power Company, Kingsport Power Company,
Ohio Power Company and Wheeling Power Company, by and through American Electric
Power Service Corporation, their agent (collectively, “AEP”).

 

RECITALS

 

Whereas, PJM and AEP have entered into the Amended and Restated Operating
Agreement of PJM Interconnection, LLC, service agreements under the PJM Open
Access Transmission Tariff, the Transmission Owners Agreement and the
Reliability Assurance Agreement among Load Serving Entities in the PJM Control
Area providing for the purchase, transmission, sale, exchange, or similar
transactions with respect to electricity or other energy related services,
including ancillary services, and such other additional contracts providing for
payments among the Parties for various and sundry reasons as listed on
Attachment A (collectively, the “Documents”).

 

Whereas, PJM and AEP acknowledge that based on this Agreement PJM will deal with
AEP as if AEP Parties (as defined below) were a single legal entity, and not
separate entities, for credit purposes. The Parties (as defined below)
acknowledge that the AEP Parties, with the exception of Kingsport Power Company
and Wheeling Power Company1, are signatories to (1) an Interconnection
Agreement, dated July 15, 1951, as modified and supplemented; (2) a System
Integration Agreement, dated May 15, 2000, as supplemented, and (3) a
Transmission Agreement, dated April 1, 1984, as modified and supplemented,
(collectively, “the AEP Documents”) which provide for a net pooling arrangement
and allocation of payments and liabilities for generation, load, transmission
and third party transactions among the AEP Parties.

 

Whereas, PJM and AEP acknowledge they will benefit directly or indirectly from
the this Agreement and that the promises made herein and other consideration
exchanged between the Parties hereto in connection herewith constitute good and
valuable consideration exchanged between the respective Parties, the receipt and
sufficiency of which are hereby acknowledged.

 

NOW THEREFORE, for and in consideration of the mutual agreements herein made and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties agree as follows:

 

1. Definitions. Capitalized terms used or incorporated by reference in this
Agreement and not otherwise defined herein have the same meanings in this
Agreement as given to them within the Documents. In the event of any conflict or
inconsistency between a term defined herein and in any of the Documents, such
term as used in the Documents shall in all events be controlling. All references
within this Agreement are to this Agreement unless otherwise expressly stated.
The following terms used in this Agreement are defined as follows:

 

“AEP” means the AEP Parties and AEPSC.

 

“AEP Parties” (collectively) or an “AEP Party” (individually) means the Eastern
electric utility subsidiaries of American Electric Power Company, Inc.,
consisting of Appalachian Power Company,

--------------------------------------------------------------------------------

1 Kingsport Power Company and Wheeling Power Company have separate power supply
agreements with Appalachian Power Company and Ohio Power Company, respectively,
that govern power transactions between them.

 



--------------------------------------------------------------------------------

Columbus Southern Power Company, Indiana Michigan Power Company, Kentucky Power
Company, Kingsport Power Company, Ohio Power Company and Wheeling Power Company.

 

“AEPSC” means American Electric Power Service Corporation, as agent for the AEP
Parties.

 

“Collateral” means security pledged or transferred in accordance with any of the
Documents by AEP to secure payment or performance of any of its/their
Obligations to PJM, including without limitation, letters of credit, cash and/or
any guaranties.

 

“Obligation” or “Obligations” means each and every requirement or liability for
which AEP is bound to PJM under the Documents, any Transaction thereunder, or
this Agreement, whether financial or otherwise, including, without limitation,
payment and delivery obligations, any debt, any obligation arising under a
guaranty, any requirement to deliver or maintain Collateral, and each and every
other obligation or requirement.

 

“Party” means PJM or AEP as the context indicates, and “Parties” means all of
the foregoing.

 

“Transaction” or “Transactions” means each and every trade, transaction, or
other open contractual commitment, between PJM and any AEP Party arising under
any of the Documents.

 

2. Payment Netting. PJM will provide to AEP one or more invoices which shall be
combined to comprise a single net bill for all activities, Transactions and/or
Obligations incurred by the AEP Parties under the Documents during each billing
period.

 

3. Netting Prior to Allocation of Liability. Each of the AEP Parties agrees that
PJM shall determine a net amount for all activities Transactions and/or
Obligations under the Documents prior to any allocation of liability by AEP
among the AEP Parties in accordance with the AEP Documents for the activities
and Obligations incurred by any and/or all AEP Parties, and each AEP Party
agrees to save PJM harmless from actions that any one or more AEP Parties may
take with respect to PJM pursuant to this Agreement.

 

4. Default and Remedies. A default by any one AEP Party of any of the
Obligations under the Documents will constitute a default by all of the AEP
Parties. PJM may exercise all rights to setoff of any amounts owed to the AEP
Parties against any amount due and owing from AEP, including, but not limited,
to any Collateral held by PJM. Notwithstanding the foregoing, it shall not be a
default under PJM’s credit policy, that Kingsport Power Company (“Kingsport”)
and Wheeling Power Company (“Wheeling”) are not rated as “investment grade” by
the corporate rating agencies relied on by PJM from time to time.

 

5. Mutual Representations and Warranties. Each Party represents and warrants to
the other that (a) it is duly authorized to execute and deliver this Agreement
and to perform its obligations hereunder and has taken all necessary actions to
authorize such execution, delivery, and performance, (b) the person signing this
Agreement on behalf of each Party is duly authorized to do so on its behalf, (c)
this Agreement constitutes its legal, valid, and binding obligation, enforceable
against it in accordance with its terms, subject to applicable bankruptcy,
reorganization, insolvency, conservatorship, receivership, moratorium, or other
similar laws affecting creditors’ rights generally and subject, as to
enforceability, to equitable principles of general application (regardless of
whether enforcement is sought in a proceeding in equity or at law), and (d) the
location of its incorporation or organization and the location of its chief
executive office are the locations set forth under its signature line to this
Agreement.

 

6. AEP Representations. With respect to Kingsport and Wheeling specifically, AEP
represents that: (a) neither Kingsport or Wheeling are currently, nor are they
expected to be rated as “investment

 



--------------------------------------------------------------------------------

grade”; (b) neither Kingsport or Wheeling own any generation assets, and all
transmission assets owned by such companies will be turned over operationally to
PJM; (c) any and all entitlements to Kingsport and/or Wheeling from the
operation of such transmission assets shall remain unencumbered and shall be
included with all other funds due and owing to the AEP Parties, hereunder; (d)
any and all retail load of Kingsport and Wheeling will be supplied by the AEP
Parties, under exclusive supply contracts, and neither Kingsport or Wheeling
will be Market Participants in any PJM market.

 

7. Interpretation and Headings. The Parties intend that this Agreement
constitutes and should be deemed to be a “master setoff agreement” and that the
Parties are and should be deemed to be “master setoff agreement participants”
within the meaning of and as such terms are used in any law, rule, regulation,
statute, or order applicable to the Parties’ rights herein, whether now or
hereafter enacted or made applicable. The use of headings and subheadings in
this Agreement, and the division of this Agreement into sections and
sub-sections, are for convenience of reference only and shall not affect the
interpretation or construction of this Agreement.

 

8. Governing Law. This Agreement shall be governed by, and construed in
accordance with the laws of the State of Pennsylvania.

 

9. Assignment and Amendment. (a) This Agreement, and any rights to amounts
payable to a Party there under, shall not be assigned by PJM or any AEP Party
without the prior written consent of AEP or PJM, respectively, which consent
shall not be unreasonably withheld. It shall be considered reasonable for a
Party to withhold consent if the other Party is attempting to assign to an
unaffiliated party.

 

(b) This Agreement may not be amended except by an amendment to this Agreement
signed by each Party. Confirmations of Transactions under any of the Documents
shall not serve as an amendment.

 

10. Conflicts and Inconsistencies; Confidentiality. In the event of any conflict
or inconsistency between any provision of this Agreement and any provision of
any of the Documents, the provision of the Documents shall govern and supercede
the provisions of this Agreement. The contents of this Agreement shall be
subject to the same confidentiality as provided for in the Amended and Restated
Operating Agreement of PJM Interconnection, LLC.

 

11. Severability. In the event any one or more of the provisions contained in
this Agreement should be held invalid, illegal, or unenforceable in any respect
under the law of any jurisdiction, the validity, legality, and enforceability of
the remaining provisions of this Agreement shall not in any way be affected or
impaired thereby. If any portion of this Agreement is deemed or held to be
invalid, illegal, or unenforceable, the Parties will use their best efforts to
reform such portion of this Agreement to give effect to the original intention
of the Parties as indicated herein.

 

12. Corrective or Supplemental Documents. The Parties agree that they will
promptly execute any additional or corrective documentation and/or agreements
reasonably necessary to correct or effectuate the intent of the Parties, as
evidenced or recited herein.

 

13. No Waiver. A failure or delay in exercising any right, power, or privilege
in respect of the Documents or this Agreement will not be presumed to operate as
a waiver of that right, power, or privilege, and a single or partial exercise of
any right, power, or privilege will not be presumed to preclude any subsequent
or further exercise of that right, power, or privilege, or the exercise of any
other right, power, or privilege.

 

14. Term. This Agreement shall continue in effect from the date hereof until
terminated by either Party upon one hundred eighty (180) days prior written
notice.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be
executed, and to be effective as of the latest to occur of the following: (1)
the date written above; (2) the date PJM received a fully executed original; and
(3) the date on which Kingsport Power Company and Wheeling Power Company join
PJM as evidenced by their due execution, delivery and effective date of the
STANDARD FORM OF AGREEMENT TO BECOME A MEMBER OF THE PJM INTERCONNECTION, LLC.

 

[Signatures on following pages.]

 



--------------------------------------------------------------------------------

PJM INTERCONNECTION, LLC

 

BY:   /s/    PHILIP HARRIS        

PRINTED NAME:

  Philip Harris

TITLE:

  President and Chief Executive Officer

 

Location of state of incorporation or organization:                     Delaware

Location of chief executive office:

955 Jefferson Avenue, Valley Forge Corporate Center, Norristown, PA 19403-2497

 

AMERICAN ELECTRIC POWER SERVICE CORPORATION,

AS AGENT FOR THE AEP OPERATING COMPANIES

 

BY:   /s/    J. CRAIG BAKER        

PRINTED NAME:

  J. Craig Baker

TITLE:

  Senior Vice President – Regulatory Services

 

Location of state of incorporation or organization: New York

Location of chief executive office: 1 Riverside Plaza, Columbus, OH 43215

 

APPALACHIAN POWER COMPANY,

by its agent American Electric Power Service Corporation

      COLUMBUS SOUTHERN POWER COMPANY, by its agent American Electric Power
Service Corporation BY:   /s/    SUSAN TOMASKY               BY:   /s/    SUSAN
TOMASKY        

PRINTED NAME:

  Susan Tomasky      

PRINTED NAME:

  Susan Tomasky

TITLE:

  Vice President      

TITLE:

  Vice President

Location of state of incorporation or organization:

Virginia

     

Location of state of incorporation or organization:

Ohio

Location of chief executive office:

1 Riverside Plaza, Columbus, OH 43215

     

Location of chief executive office:

1 Riverside Plaza, Columbus, OH 43215

INDIANA MICHIGAN POWER COMPANY,

by its agent American Electric Power Service Corporation

     

KENTUCKY POWER COMPANY,

by its agent American Electric Power Service Corporation

BY:   /s/    SUSAN TOMASKY               BY:   /s/    SUSAN TOMASKY        

PRINTED NAME:

  Susan Tomasky      

PRINTED NAME:

  Susan Tomasky

TITLE:

  Vice President      

TITLE:

  Vice President

Location of state of incorporation or organization:

Indiana

     

Location of state of incorporation or organization:

Kentucky

Location of chief executive office:

1 Riverside Plaza, Columbus, OH 43215

     

Location of chief executive office:

1 Riverside Plaza, Columbus, OH 43215

 

[Signatures continued on following pages.]

 



--------------------------------------------------------------------------------

OHIO POWER COMPANY,

by its agent American Electric Power Service Corporation

     

KINGSPORT POWER COMPANY,

by its agent American Electric Power Service Corporation

BY:   /s/    SUSAN TOMASKY               BY:   /s/    SUSAN TOMASKY        

PRINTED NAME:

  Susan Tomasky      

PRINTED NAME:

  Susan Tomasky

TITLE:

  Vice President      

TITLE:

  Vice President

Location of state of incorporation or organization:

Ohio

     

Location of state of incorporation or organization:

Virginia

Location of chief executive office:

1 Riverside Plaza, Columbus, OH 43215

     

Location of chief executive office:

1 Riverside Plaza, Columbus, OH 43215

 

WHEELING POWER COMPANY,

by its agent American Electric Power Service Corporation

BY:   /s/    SUSAN TOMASKY        

PRINTED NAME:

  Susan Tomasky

TITLE:

  Vice President

Location of state of incorporation or organization:

West Virginia

Location of chief executive office:

1 Riverside Plaza, Columbus, OH 43215

 



--------------------------------------------------------------------------------

 

ATTACHMENT A

 

ADDITIONAL CONTRACTS SUBJECT TO SETOFF AND NETTING

 